Citation Nr: 0621626	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant became permanently incapable of self-
support prior to his 18th birthday for the purpose of death 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a surviving child of the veteran who served 
on active duty from May 1943 to December 1945.  The veteran 
died in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 26, 
2006, which vacated an April 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2000 decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The appellant 
was notified of the provisions of the VCAA and how it applied 
to his claim by correspondence dated in December 2004.

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.  

The Court, in its April 2006 order, in essence, found the 
prior Board decision had provided insufficient reasons and 
bases to explain the denial of the claim.  It was noted the 
Board had erred in failing to adequately explain why it 
relied on the private medical opinion of Dr. Dedman when the 
treatment records that were the basis of that opinion were 
not of record.  The Board finds appropriate efforts should be 
taken to obtain these reports for the record.

The Board also notes that Social Security Administration 
(SSA) records added to the record indicate the appellant was 
awarded disability benefits based upon his own employment 
experience and that he was married at the time of that 
determination.  It is significant to note that the 
requirements for VA benefits as a child permanently incapable 
of self-support prior to his or her 18th birthday include 
that the person be unmarried.  See 38 C.F.R. §§ 3.57, 3.356 
(2005).  The Board finds the appellant's present marital 
status is unclear based upon the available evidence.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be requested to 
provide information as to his present 
marital status and as to the manner of 
termination of any previous marriages.  

2.  The appellant should be requested to 
provide copies of any pertinent private 
treatment records maintained by Dr. John 
D. Dedman or to provide appropriate 
authorization for VA to attempt to obtain 
them for him.  All attempts to procure 
records should be documented in the file.  
If records identified by the appellant 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The appellant and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


